United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               August 4, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60901
                          Summary Calendar


ISAU ALEXANDER FLORES-PORTILLO,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 445 199
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Isau Alexander Flores-Portillo petitions for review of an

order of the Board of Immigration Appeals ("BIA") summarily

affirming the immigration judge's ("IJ") decision to deny his

application for asylum, withholding of removal, and relief under

the Convention Against Torture ("CAT").      Flores-Portillo argues

that the IJ erroneously determined that he failed to show

membership in a cognizable social group, i.e. Honduran street

children.   He argues that he showed past persecution and a fear

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60901
                                -2-

of future persecution by the Honduran government because of

pervasive violence against street children.    He further argues

that he demonstrated persecution at the hand of his abusive

father.

     After reviewing the record and the briefs, we conclude that

the decision is supported by substantial evidence and that the

evidence in the record does not compel a conclusion contrary to

that reached by the IJ and BIA.   See INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992); Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).   For example, Flores-Portillo's alleged social group

is so broad that it is questionable whether it is a cognizable

social group with a characteristic innate or fundamental to the

group's identity and whether Flores-Portillo suffered harm

because of membership in such a group.    Further, violence in

Honduras has been experienced by both adults and children, and

the Honduran government has responded with investigations and

prosecutions, although problems remain.    Moreover, the domestic

abuse suffered by Flores-Portillo came from a father who he

testified frequently drank and abused his family.

     The petition for review is DENIED.